Case: 15-11728   Date Filed: 11/03/2015   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11728
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:14-cr-00307-WTM-GRS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

LATWON TYRONE MOSBY,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (November 3, 2015)

Before CARNES, Chief Judge, MARCUS, and WILLIAM PRYOR, Circuit
Judges.

PER CURIAM:
              Case: 15-11728     Date Filed: 11/03/2015   Page: 2 of 6


      A federal grand jury indicted Latwon Mosby for violating 18 U.S.C.

§ 922(g)(1), which makes it a crime for a convicted felon to possess a gun. Mosby

moved to suppress evidence of the gun, but after conducting a hearing, a magistrate

judge determined that the gun was admissible. The district court agreed and

Mosby entered a conditional guilty plea to the charge, preserving his right to

appeal the district court’s ruling. Mosby contends that the district court should

have suppressed the gun because police discovered it only after unlawfully

detaining him. Because the officers who detained Mosby reasonably suspected

that he was engaged in criminal activity, the district court properly admitted the

gun discovered in the course of that detention.

      Mosby’s appeal concerns the district court’s appraisal of Officer Chris

Tucker’s and Officer Christopher Samatis’ testimony at the evidentiary hearing.

The essence of that testimony is as follows. On March 28, 2014, Tucker and

Samatis, both members of the Savannah-Chatham Metro Police Department, were

patrolling Westlake Apartments. Westlake is located in a high-crime area of

Savannah and has a history of problems with loitering and drug-related activity. In

the course of their patrol, Tucker and Samatis spotted Mosby walking along a

second floor hallway. As Mosby descended to the first floor, Tucker and Samatis

approached him. Tucker asked Mosby if he lived at Westlake. When Mosby

answered yes, Tucker asked which apartment Mosby lived in. Mosby hesitated


                                          2
              Case: 15-11728     Date Filed: 11/03/2015   Page: 3 of 6


and looked around, which the officers took as a sign that he was trying to fabricate

a credible answer. Tucker then asked Mosby for identification proving he lived at

Westlake, at which point Mosby attempted to flee. Samatis grabbed Mosby to

prevent him from fleeing. While Samatis grappled with Mosby, Tucker noticed

Mosby reaching for a gun in his pants. After a struggle, the officers subdued and

arrested Mosby.

      Mosby moved to suppress the gun as the fruit of an unconstitutional seizure,

but after hearing the officers’ uncontradicted testimony, the magistrate judge

recommended denying the motion. Mosby objected to the magistrate judge’s

recommendation, challenging the findings that Westlake was a high crime area and

that Mosby had falsely answered the officers’ questions. The district court rejected

Mosby’s arguments, adopted the magistrate judge’s fact findings and

recommendation, and denied Mosby’s motion to suppress. Mosby appeals that

decision.

      Mosby makes three arguments, all unavailing, that Tucker and Samatis

violated his Fourth Amendment rights. First, he argues that the officers lacked

reasonable suspicion to stop and question him at the bottom of the stairs. Mosby

has forfeited this argument, however, because he acknowledged in his motion to

suppress that the officers’ initial approach and questioning was the type of

consensual police-citizen encounter that does not implicate the Fourth


                                          3
               Case: 15-11728     Date Filed: 11/03/2015    Page: 4 of 6


Amendment. A defendant may not challenge a district court’s ruling on appeal

after effectively inviting the district court to adopt that ruling. See United States v.

Jernigan, 341 F.3d 1273, 1290 (11th Cir. 2003); United States v. Brannan, 562
F.3d 1300, 1306 (11th Cir. 2009).

      Mosby’s second argument is that the district court incorrectly found that: (1)

his answers to the officers’ questions had been evasive; (2) he had attempted to

flee; and (3) Westlake was a high crime area. We will reverse based on a district

court’s factual determination only “if the record lacks substantial evidence to

support it,” or if, after viewing all of the evidence, we are otherwise left with “a

definite and firm conviction” that the district court made a mistake. Knight v.

Thompson, 797 F.3d 934, 942 (11th Cir. 2015) (citation omitted). None of the

findings Mosby challenges warrants reversal because each was supported by the

officers’ testimony at the hearing. In particular: (1) Tucker testified that Mosby

stalled and appeared uncertain when asked where in the complex he lived; (2) both

officers testified that Mosby began to flee when asked for identification; and (3)

both officers testified that Westlake had recurring problems with loitering and

drug-related activities and was in a high-crime part of the city. There was thus

substantial evidence in the record to support the district court’s factual findings on

all three of the facts Mosby challenges, especially since we give “particular

deference to credibility determinations of a fact-finder who had the opportunity to


                                           4
              Case: 15-11728     Date Filed: 11/03/2015    Page: 5 of 6


see live testimony.” United States v. Lebowitz, 676 F.3d 1000, 1009 (11th Cir.

2012) (alteration omitted).

      Based on a few minor inconsistencies in the officers’ testimony and police

reports, Mosby argues that the district court should not have credited the officers’

testimony. The inconsistencies to which Mosby adverts, however, are all so trivial

as to be inconsequential. Indeed, read in context, many of the alleged

inconsistencies in the officers’ testimony are not inconsistencies at all, but merely

different ways of expressing the same underlying fact. With respect to the

essential details of the encounter, the officers’ testimony and reports are in

complete agreement. Accordingly, the district court did not clearly err in crediting

Tucker’s and Samatis’ accounts of the encounter.

      Mosby’s final argument is that the officers lacked reasonable suspicion to

seize him as he was attempting to get away from them, but the events preceding

Samatis’ grabbing Mosby belie that contention. First, as both officers testified,

Westlake is a high-crime area. That a stop occurred in a high-crime area is a

“relevant contextual consideration[]” for purposes of establishing reasonable

suspicion. Illinois v. Wardlow, 528 U.S. 119, 124, 120 S. Ct. 673, 676 (2000).

The record also contained evidence that Mosby responded to the officers’

questions in a way that indicated he was lying or at least being evasive.

“[E]vasive, nervous or apprehensive conduct in response to [officers’] attention[]


                                           5
              Case: 15-11728    Date Filed: 11/03/2015   Page: 6 of 6


has many times been noted as a significant factor in the creation of reasonable

suspicion.” United States v. Willis, 759 F.2d 1486, 1497 (11th Cir. 1985). Third,

and most obviously, Mosby attempted to flee from the officers. Flight from

officers, particularly in a high-crime area, supports reasonable suspicion. United

States v. Gordon, 231 F.3d 750, 757 (11th Cir. 2000). The officers thus had ample

bases for reasonably suspecting that Mosby was engaged in criminal activity and,

therefore, for detaining him.

      AFFIRMED.




                                         6